   8:20-cv-00212-JFB-MDN Doc # 12 Filed: 06/05/20 Page 1 of 1 - Page ID # 31



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JOHN RAINES, as Trustee of the Carpenters
& Joiners Welfare Fund, and each of their
successors; TIM MCGOUGH, As Trustee of                                  8:20-CV-212
The Carpenters & Joiners Welfare Fund, and
each of their successors; and JOHN RAINES,
As Trustee of the Carpenters and Joiners                     ORDER OF RECUSAL
Apprenticeship and Journeymen Training                   REQUEST FOR REASSIGNMENT
Trust Fund, and each of their successors;

                        Plaintiffs,

        vs.

KENNY WINGENDER,

                        Defendant.




       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).

       IT IS SO ORDERED.

       Dated this 5th day of June, 2020.


                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
